Citation Nr: 0120283	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  00-22 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
nervous disorder.


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran had active service from May 1961 to June 1962.  
This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied the benefit sought on 
appeal.

The Board notes that in December 2000, the veteran was 
scheduled for a hearing before the Board, via video 
conference techniques.  However, the veteran failed to report 
to that hearing.  There are no other outstanding hearing 
requests of record, and the prior hearing request is deemed 
withdrawn.  38 C.F.R. § 20.702(d).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2. An unappealed July 1962 rating decision denied service 
connection for a nervous disorder.

3.  The evidence associated with the claims file subsequent 
to the RO's July 1962 decision is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.

4.  A chronic nervous disorder was not manifested during 
service or for many years following separation from service.

5.  The current medical evidence indicates that the veteran 
has a diagnosis of an antisocial personality disorder and 
alcohol dependence, but the evidence does not reflect that 
the veteran currently has a nervous condition, which is 
causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The RO's July 1962 decision denying entitlement to 
service connection for a nervous disorder is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).

2.  New and material evidence has been received in connection 
with the claim of entitlement to service connection for a 
nervous disorder, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991);  38 C.F.R. § 3.156(a) (2000).

3.  A nervous disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.102, 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim for entitlement 
to service connection for a nervous disorder.  Essentially, 
the veteran claims that his nervous condition in service was 
misdiagnosed.  In a July 1962 rating decision, the RO denied 
service connection for a nervous disorder on the basis that 
the evidence showed that the veteran suffered from an 
emotional instability reaction partially due to alcoholism, 
and that constitutional or developmental abnormality was not 
a disability under the law.  The veteran did not appeal the 
denial.

As a general rule, within one year from the date of mailing 
of the RO's decision, a Notice of Disagreement (NOD) must be 
filed in order to initiate an appeal of any issue adjudicated 
by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1) (West 1991).  
If a NOD is not filed within one year of notice of the 
decision, the RO's determination becomes final.  See 
38 U.S.C.A. § 7105(c).  Once an RO's decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by the VA.  See 38 U.S.C.A. 
§ 5108.  In the present case, the veteran did not file a NOD 
within one year following the July 1962 decision.  Therefore, 
the decision is final and not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2000).  However if new and 
material evidence is presented or secured, the claim shall be 
reopened and the former disposition of the claim shall be 
reviewed.  See 38 U.S.C.A. § 5108.

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see The Veterans Claims Assistance Act 
of 2000, (eliminates the concept of a well-grounded claim).

As noted earlier, the July 1962 RO decision previously denied 
the veteran's claim for service connection for a nervous 
disorder.  The RO's reasoning was based on the fact that 
veteran's condition was determined to be an emotional 
instability reaction, and that constitutional or 
developmental abnormalities such as that were not considered 
disabilities under the law.  See 38 C.F.R. § 3.303(c).  The 
veteran was notified of this decision in July 1962, but no 
appeal was received.

The Board has thoroughly reviewed the evidence associated 
with the veteran's claims file following the July 1962 RO 
decision, and finds that new and material evidence has been 
submitted to reopen the veteran's claim.  The evidence 
associated with the claims file after the July 1962 RO 
decision includes a Hines, Illinois VA Medical Center 
treatment record dated October 1972 in which the veteran 
sought treatment due to problems following separation from 
service.  At that time the veteran was undergoing various 
problems, including an arrest for assaulting a woman and 
fraudulently cashing a check.  The examiner noted that the 
veteran did not look anxious or depressed, and showed no 
signs of psychosis.  Physical examination, x-ray findings and 
lab reports were normal.  The concluding diagnosis was an 
anti-social personality.

Also submitted to the claims file following the July 1962 
decision were treatment records from VAMC in Tuscaloosa dated 
July 1992 to August 1992.  These records show that the 
veteran had requested treatment due to an alcohol dependency.  
The examiner noted that his problems may have been due to his 
childhood with his overbearing and somewhat abusive mother.  
He was eventually referred to a halfway house for treatment 
for his alcohol dependency.  The veteran was also seen at 
VAMC Danville from March 1998 to November 1998.  The 
treatment records indicate that the veteran was undergoing 
treatment for his alcohol dependency.  A June 1998 record 
contains a diagnosis of anxiety disorder, not otherwise 
specified, and adjustment disorder with depressed mood.  A 
November 1998 record contains a diagnosis of an adjustment 
disorder with anxiety and depression.  The examiner noted 
that he appeared to be adjusting well to his life and was not 
returning to heavy alcohol use.  

A June 1994 award letter from the Social Security 
Administration indicates that the veteran was awarded 
benefits for disabilities including chronic alcoholism, 
degenerative disc disease, and chronic obstructive pulmonary 
disease.  It was noted that anxiety related disorders were 
absent.

A statement dated in December 1998 from a VAMC Danville staff 
psychologist discusses the changes in psychiatric 
nomenclature since the time of the veteran's original denial 
of service connection in 1962.  According to the 
psychologist, emotional instability reaction was later 
changed to "hysterical personality" in the DSM-II (1968).  
The closest personality disorder was now histrionic 
personality disorder, which is an Axis II diagnosis. 

In March 1999, the veteran was also afforded a comprehensive 
VA examination for mental disorders.  The examiner indicated 
that he had reviewed the veteran's entire claims file, and he 
provided a summary of the veteran's history based on a review 
of the file.  During the examination, the veteran related his 
numerous behavioral and disciplinary problems to the 
examiner, as well as his problem with alcohol.  The examiner 
summarized the findings of the medical board that had 
recommended the veteran's discharge from service, and 
diagnosed him with chronic alcoholism and emotionally 
unstable personality disorder.  The DSM I at the time of the 
veteran's discharge had described emotionally unstable 
personality as follows:  "The individual reacts with 
excitability and ineffectiveness when confronted by minor 
stress.  His judgment may be undependable under stress, and 
his relationship with other people is continuously fraught 
with fluctuating emotional attitudes, because of strongly and 
poorly controlled hostility, guilt and anxiety.  The term is 
synonymous with the former term psychopathic personality with 
emotional instability."  The current nomenclature, according 
to the examiner, is antisocial personality disorder.  

The examiner noted that the veteran had been hospitalized 
various times since being separated from service, with a 
personality disorder listed on some discharge summaries, and 
alcohol dependence on most.  The examiner stated that anxiety 
had been noted as a symptom, but not as a separate diagnosis.  
The examiner noted that while a progress note dated in 
December 1997 contained a diagnosis of anxiety disorder, this 
appears to have been based largely on the veteran's self 
report.  The veteran complained that his problems should be 
service-connected, and that he was misdiagnosed at the time 
of his discharge and should be compensated.  

Upon examination, the veteran was noted to be in good 
condition, with evidence of sociopathy and problem drinking.  
His mood was neutral, with no evidence of clinically 
significant depression or anxiety.  Any current anxiety 
problems, according to the examiner, were due to personality 
disorder issues, alcohol abuse, lifestyle issues and 
situational concerns and not related to problems he had while 
in service.  The veteran was diagnosed with Axis I, 
continuous alcohol dependence; Axis II, antisocial 
personality disorder; Axis III, deferred; Axis IV, inadequate 
finances, inadequate social support; and Axis V, GAF 73.

The veteran also submitted a May 1999 statement in which he 
expressed disagreement with the VA examiner's notation in his 
report that "no medicine for anxiety problems is currently 
prescribed."  The veteran had indicated that he presently 
has a prescription for 10mg of Oxazepam.

Based on the foregoing evidence, the Board finds that the 
associated with the veteran's claim file subsequent to the 
July 1962 RO decision is new and material.  The newly 
submitted evidence, specifically the VA outpatient treatment 
records dated from March 1998 to November 1998, provide a 
diagnosis of anxiety disorder and adjustment disorder, which 
was lacking at the time of the RO's July 1962 final decision.  
The Board finds that the evidence is neither cumulative nor 
redundant.  Further, the Board finds that the new evidence of 
record is material, and thus so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a).  Consequently, the Board finds that 
there is a basis to reopen the veteran's claim for service 
connection for a nervous disorder, and accordingly, the 
veteran's claim must be reopened.

As the Board has reopened the veteran's claim, the Board must 
ascertain whether the duty to assist has been satisfied.  
Significantly, during the pendency of this appeal there was 
an important change in the law pertaining to veteran's 
benefits.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), which 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  While the 
RO did not specifically consider this law, the Board finds 
that the requirements of the new law have been met. 

The Board notes that the veteran argued the claim on the 
merits and was provided with the applicable laws and 
regulations.  He was also invited to submit evidence to 
substantiate his claim for service connection, and there are 
substantial relevant VA medical records in the file.  
Recently, in March 1999, the veteran was afforded a thorough 
VA examination in conjunction with his claim.  For these 
reasons the Board finds that the duty to assist has been 
satisfied (as contemplated under the VCAA) and veteran will 
not be prejudiced by proceeding to a decision on the merits.  
See Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993);  
V.A.O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 
57 Fed. Reg. 49, 747 (1992)) ("if the appellant has raised 
an argument or asserted the applicability of a law or [Court] 
analysis, it is unlikely that the appellant could be 
prejudiced if the Board proceeds to decision on the matter 
raised").

The veteran claims he is entitled to service connection for a 
nervous disorder, which he maintains originated during in 
service.  A veteran is entitled to service connection for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic disability 
resulting from that injury.  If a condition noted during 
service is not shown to have been chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b).  
Service connection may also be granted for a disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).  Evidence of a chronic condition must 
be medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Grober, 10 Vet.App. 
488, 495-498 (1997).  When the evidence is in relative 
equipoise, the veteran is accorded the benefit of the doubt.  
See Gilbert v Derwinski, 1 Vet. App. 49, 55-57 (1990).

With regard to the instant appeal, the pertinent facts 
follow.  As stated previously, at the time of the July 1962 
rating decision, the evidence reflected that the veteran 
suffered from alcohol dependence and an emotionally unstable 
personality disorder, which was the reason for his discharge 
from service, as indicated by his service medical records.  
Following service, the medical evidence contains diagnoses of 
alcohol dependence and anti-social personality disorder.  VA 
outpatient treatment records dated from March 1998 to 
November 1998, contain diagnoses of anxiety disorder and 
adjustment disorder.  However, in March 1999, the VA examiner 
reviewed the veteran's entire claims file, and concluded that 
the veteran did not have a current psychiatric disorder, 
within the meaning of VA law.  Rather, the concluding 
diagnosis was alcohol dependence, continuous, and antisocial 
personality disorder.  Additionally, at the time of the March 
1999 VA examination, the examiner indicated that there "was 
no evidence of psychosis."  The veteran's mood was neutral, 
and the examiner found "no evidence of clinically 
significant depression or anxiety."  The examiner further 
found no evidence of misdiagnosis by the Naval doctors who 
treated the veteran during service.  In conclusion, the 
examiner opined that "any current anxiety symptoms are 
...related to personality disorder issues, alcohol abuse, 
lifestyle issues and situational concerns, and are not 
related to problems [the veteran] had in the Navy."
 
Based on the foregoing evidence, the Board finds that service 
connection for a nervous disorder is not warranted.  The most 
recent medical evidence of record, contained in a 
comprehensive VA examination conducted in March 1999, 
indicates that the veteran does not have a current 
psychiatric diagnosis, within the meaning of VA law.  See 
38 C.F.R. § 3.303(c).  Rather, he is diagnosed with alcohol 
dependency and antisocial personality disorder.  In the 
absence of medical evidence of a current nervous disorder or 
psychiatric disorder, as well as medical evidence that 
establishes that such a disorder is causally or etiologically 
related to the veteran's active service, there is no basis 
for the veteran's claim, and the appeal is denied.  

While the Board recognizes the veteran's sincere belief in 
the merits of his claim, his assertion that his current 
disorder is related to service is not competent evidence, as 
there is no evidence that the veteran has the requisite 
medical expertise to offer a medical opinion as to the 
presence or etiology of a current disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (holding that laypersons 
are not competent to offer medical opinions).  In short, 
service connection for a nervous disorder must be denied.  

In reaching this conclusion, the Board acknowledges that the 
benefit of the doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of 
positive and negative in regard to a material issue.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not for application in this 
case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a nervous 
condition, and to that extent the appeal is allowed.

Service connection for a nervous condition is denied.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals



 

